Citation Nr: 1220419	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-34 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee, status post repair, medial meniscus and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from July 1968 to July 1972.  He also had periods of active duty for training in the U.S. Air Force Reserves from 1982 until 2009.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction rests with the RO in Denver, Colorado, from which the Veteran's appeal was certified. 

In a rating decision in July 2010, the Denver RO granted service connection for hearing loss with an evaluation of 0 percent effective February 14, 2006.  Service connection having been granted, that issue is no longer on appeal.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  A transcript of the hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was first identified as having high blood pressure by a military dentist during a period of active duty for training in 1997.  He also avers that while on active duty for training at Sembach Air Base, Germany, in 2003 and 2005, treatment providers there also noted that he had high blood pressure.  He adds that his non-military medical care is with a private physician.  In a July 2006 letter, the Veteran's private physician stated that the Veteran had hypertension, and that he had been treating the Veteran for many years.  While his opinion was that the Veteran's hypertension began during military service, there is no indication that the physician reviewed the Veteran's claims file.  In October 2006, the Veteran was accorded a VA examination on his claim for hypertension.  Unfortunately, the claims file was not reviewed, and an opinion as to etiology was not proffered.

Before a decision on the issue of service connection for hypertension can be made, any extant service and private medical records pertaining to the Veteran's hypertension should be associated with the claims file.  38 C.F.R. § 3.159(c) (1), (2).  The claims file should then be sent for an opinion regarding the onset of the Veteran's hypertension.  38 C.F.R. § 3.159(c) (4).

As for the Veteran's left knee disability, during his August 2011 Board hearing the Veteran testified that the knee has worsened since his last VA examination in 2010.  He specifically complained of instability, which was not found during the 2010 examination.  In order to ascertain the current severity of the Veteran's left knee disorder, he should be accorded a new examination.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following actions:

1.  Request, from the proper federal custodian, the Veteran's Air Force Reserve medical records from Sembach Air Base, Germany, for the years 2003 and 2005, and associate them with the claims file.  Associate all obtained records with the claims file.  If no records are found and further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e), and document the unavailability in the claims file.

2.  Ask the Veteran either to submit, or authorize VA to obtain on his behalf, his medical records from Dr. Gary J. Klein of Colorado Springs, Colorado.  Associate all obtained records with the claims file.  If no records are found and it is determined that further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a new VA examination to assess the current severity of his left knee disability.  All indicated tests (including x-rays) must be performed, and all findings reported in detail.  The examiner should document flexion and extension of the left knee, both the full range of motion as well as the point in the range of motion at which the pain begins; the existence and degree of severity of any recurrent subluxation or lateral instability occurring on examination; whether there are objective signs of pain, and whether any such pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time (this determination should be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and the impact of the Veteran's left knee disability on his social and occupational functioning, to include whether it precludes the Veteran's ability to secure and maintain gainful employment.  

The claims file should be made available to the examiner for review.  The examiner should fully explain any opinion provided, citing to claims file documents as appropriate.  

4.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise and request that he or she provide an opinion as to the date, to the most specific extent possible, the evidence of record first supports a diagnosis of, or establishes the onset of, hypertension.  The claims file should be made available to the examiner for review.  The examiner should fully explain any opinion provided, citing to claims file documents as appropriate.  

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

6.  After all of the above development is completed, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, furnish the Veteran and his representative a Supplemental Statement of the Case, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

